Exhibit 10.3

 

OPEN ENERGY CORPORATION
                                                                                                                                      
514 Via de la Valle, Suite 200, Solana Beach, CA 92075

Ph:  858-794-8800

 

September 18, 2008

 

Mr.               ,

 

In order to provide you with some financial security as you to continue your
work for Open Energy Corporation (the “Company”) and in contemplation of the
transactions contemplated by that certain Securities Purchase Agreement between
the Company and The Quercus Trust, this letter agreement confirms certain
modified terms of employment being offered to you in exchange for remaining with
the Company during this transitional time:

 

1. Stock Options

 

The Company is granting you stock options in accordance with Exhibit ”A”. The
option grant will be memorialized, and the options will be issued subject to the
terms of, Stock Option Agreements pursuant to the Company’s 2006 Equity
Incentive Plan. These grants, and the terms of such grants, supersede and
replace all other options previously promised to or granted to you. You agree to
promptly return to the Company for cancellation any previously issued stock
option agreements.

 

2. Severance Package

 

From and after the date hereof, in the event that you are terminated without
Cause (as defined below) or terminate your employment voluntarily for Good
Reason (as defined below) you will be entitled to severance equal to three
months’ of your base salary at the time of termination. The severance is payable
in cash within ten (10) calendar days immediately following your termination of
employment. Payments made pursuant to this Agreement will be treated as regular
compensation and subject to withholding of applicable income and employment
taxes. This severance package supersedes and replaces all other severance
packages previously granted to you, if any.

 

3. Definitions of “Cause” and “Good Reason”

 

For purposes of this letter agreement, “Cause” shall mean: (a) an act by you of
embezzlement, fraud, material misrepresentation or dishonesty; (b) your
conviction of, or plea of nolo contendere to, any criminal act constituting a
felony, or a misdemeanor under state or Federal law involving fraud,
embezzlement or theft; or (c) any willful or grossly negligent act or omission
by you which has a material adverse effect on the Company.

 

For purposes of this letter agreement, “Good Reason” shall mean: (a) the
Company’s breach of any monetary provisions of your employment agreement which
is not cured within 20 days after written notice to the Company demanding
payment; or (b) downgrading your title or a material reduction in your
responsibilities, or (c) relocation of your place or work to a location that is
more than twenty miles from the your current location of employment.

 

--------------------------------------------------------------------------------


 

4. Entire Agreement.

 

This letter agreement, together with such stock option agreements or grant
documentation pursuant to the Company’s 2006 Equity Incentive Plan, constitute
the entire agreement between you and the Company with respect to stock options
and severance packages and supersedes all prior writings, negotiations or
understandings with respect to these matters. No modification or addition to
this letter agreement will have any effect unless set forth in writing and
agreed to by both you and the Company.

 

5. Impact on Prior Agreements.

 

Except as specifically set forth herein, the provisions of any employment
agreement between you and the Company, including any confidentiality agreement
or invention contribution agreement shall remain in full force and effect.

 

6. Counterparts

 

This letter agreement may be signed in one or more counterparts, including by
facsimile, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.

 

7. Governing Law

 

This letter agreement shall be governed by and construed in accordance with the
internal laws of the State of California (without reference to the conflicts of
law provisions thereof).

 

 

Sincerely,

 

 

Open Energy Corporation,
a Nevada corporation

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

[Name of officer]

 

 

2

--------------------------------------------------------------------------------